DETAILED ACTION
This action is in response to an application filed with the US on 02/12/2021 and having an Effective Filing Date of 02/12/2020, in which claims 1-30 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12 FEBRUARY 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the one or more alkyl groups”. There is insufficient antecedent basis for this limitation in the claim, it will be interpreted to read “the one or more alkyl ester groups”.
Claim 17 recites “a gutter structure”, however no details of the structure are provided and there mere term “gutter” does not provides and structure; thus it is unclear what structure encompassed by this term.
Claim 21 cannot depend from claim 20 where the solvent is already removed via water. It will be interpreted to depend from claim 19.
Claims 22 and 23 are unclear if the specific materials listed are to be the “at least one glassy polymer nanoparticles and at least one solvent” or if these may be separate materials, corrections is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 9-15, 17-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amita Bedar, et al., Enhancing γ-radiation resistant property of polysulfone membranes with carboxylated nanodiamond: Impact and effect of surface tunability, Applied Surface Science, Volume 507, 2020, 144897 (hereinafter “Bedar”).
Regarding Claim 1 and 18 Bedar discloses a mixed matrix membrane and its method of formation, comprising: a support structure comprising: a glassy polysulfone polymer matrix; and nanodiamond particles dispersed within the glassy polymer matrix (Abstract, Sec. 2.3.). 
Regarding Claim 5-6 Bedar discloses the mixed matrix membrane of claim 1, wherein the nanodiamond particles of the support structure comprise nanodiamond particles functionalized with carboxyl groups (Abstract, 2.1., 2.3.; Fig. 1). 
Regarding Claim 9 Bedar discloses the mixed matrix membrane of claim 1, wherein the nanodiamond particles of the support structure each individually have a particle size within a range of from about 4 nanometers to about 6 nanometers (Sec. 2.1. "Monodispersed carboxylated nanodiamond particles (CND, 5 nm"). 
Regarding Claim 10 Bedar discloses the mixed matrix membrane of claim 1, wherein some of the nanodiamond particles of the support structure are grouped together in clusters individually having a size within a range of from about 20 nanometers to about 500 nanometers (see clusters in Fig. 3, some of which are in this range). 
Regarding Claim 11 Bedar discloses the mixed matrix membrane of claim 1, wherein the support structure comprises 1 weight percent of the nanodiamond particles (Table 1). 
Regarding Claim 12 Bedar discloses the mixed matrix membrane of claim 1, wherein the support structure further comprises pores substantially free of solvents employed to from the support structure therein (while this is not directly disclosed it is seen to be inherent to the process used which involves gelling in aqueous medium Sec. 2.3., which would remove the solvent. See MPEP 2112.02.)
Regarding Claim 13 Bedar discloses the mixed matrix membrane of claim 12, where the pores have micro-sized cross-sectional dimensions (Fig. 4 shows pores having such a size). 
Regarding Claim 14-15 Bedar discloses the mixed matrix membrane of claim 1, wherein the membrane is disclosed to comprise two layers, i.e. a dense top layer and a supportive bottom layer (Sec. 3.2.1.), where either layer may be considered the “support structure” as claimed and the other of the top/bottom layers to be the “selective structure” i.e. which is connected/coupled to the support structure, and with specific regard to the said selective structure “comprising at least one material selectively permeable to oxygen gas”, the material of either layer is a porous membrane inherently permeable to oxygen, the claim does not limit what the material is selective for oxygen from/over, and thus the porous membrane layers which may separate oxygen from at least particles larger than the pore size, read on the claimed limitations. 
Regarding Claim 17 Bedar discloses the mixed matrix membrane of claim 14, further comprising a gutter structure in physical contact with one of more of the support structure and the selective structure (see 112b rejection above, and where a sublayer of the disclose membrane may further be considered a “gutter” layer). 
Regarding Claim 19 Bedar discloses the method of claim 18, wherein forming a support structure comprises: combining at least one glassy polymer, nanodiamond particles, and at least one solvent formulated to dissolve the at least one glassy polymer to form a mixture; forming a coating of the mixture over a mold structure (flat-sheet table top casting machine, Sec.  2.3.); and selectively removing the at least one solvent from the coating of the mixture to form the support structure (gelling in aqueous medium, Sec. 2.3.). 
Regarding Claim 20 Bedar discloses the method of claim 19, wherein: combining at least one glassy polymer, nanodiamond particles, and at least one solvent comprises selecting the at least one solvent to be soluble in water; and selectively removing the at least one solvent from the coating of the mixture comprises treating the coating of the mixture with water to solubilize and substantially completely remove the at least one solvent (gelling in aqueous medium, Sec. 2.3.).
Regarding Claim 22 Bedar discloses the method of claim 19, wherein combining at least one glassy polymer, nanoparticles, and at least one solvent comprises combining polysulfone (PSF), the nanodiamond particles, and one or more of N-methylpyrrolidone (NMP) (Sec. 2.3.) 

Claims 24-26, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atefeh Tizchang, et al., The effects of pristine and silanized nanodiamond on the performance of polysulfone membranes for wastewater treatment by MBR system, Journal of Environmental Chemical Engineering, Volume 7, Issue 6, 2019, 103447 (hereinafter “Tizchang”).
Regarding Claim 24 and 26 Tizchang discloses a fluid separation membrane apparatus (Fig. 1), comprising: 
a housing structure; and 
a mixed matrix polysulfone membrane contained within the housing structure having embedded/dispersed within its glassy polymer matrix nanodiamonds (Abstract, Secs. 2.4., 2.7., 3.2.; Figures 1, 4 and 7), 
wherein the membrane is disclosed to comprise two layers, i.e. a dense top layer and a supportive bottom layer (Sec. 3.2.1.), where either layer may be considered the “support structure” as claimed and the other of the top/bottom layers to be the “selective structure” i.e. which is connected/coupled to the support structure, and with specific regard to the said selective structure “comprising at least one material selectively permeable to oxygen gas”, the material of either layer is a porous membrane inherently permeable to oxygen, the claim does not limit what the material is selective for oxygen from/over, and thus the porous membrane layers which may separate oxygen from at least particles larger than the pore size, read on the claimed limitations. 
With regard to the apparatus being described as a “gas separation membrane” apparatus in the preamble, it is noted that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation (MPEP 2111.02(II)), further claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114); thus as no further structural properties of the membrane or apparatus are claimed this apparatus disclosed reads on the claims.
Regarding Claim 25 Tizchang discloses the gas separation membrane apparatus of claim 24, wherein the mixed matrix membrane exhibits one or more of a flat sheet shape (sec. 2.4.)
Regarding Claim 29 Tizchang discloses a fluid treatment system (Fig. 1), comprising: 
an air blower (i.e. a gaseous fluid source configured to produce a gaseous fluid stream comprising air/oxygen gas and one or more other materials); and 
a membrane module (i.e. a fluid separation membrane apparatus) downstream of the gaseous fluid source, the at least one fluid separation membrane apparatus comprising: 
a housing structure; and 
a mixed matrix polysulfone membrane positioned between a first region and a second region of an internal chamber of the housing structure (inherent to the membrane module shown in Fig. 1) having embedded/dispersed within its glassy polymer matrix silanized (i.e. functionalized) nanodiamond particles (Abstract, Secs. 2.4., 2.7., 3.2.; Figures 1, 4 and 7).
With regard to the apparatus being described as a “gas separation membrane” apparatus in the preamble, it is noted that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation (MPEP 2111.02(II)), further claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114); thus as no further structural properties of the membrane or apparatus are claimed this apparatus disclosed reads on the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bedar in view of Polotskaya, G.A., et al, (2018), Optical, mechanical, and transport studies of nanodiamonds/poly(phenylene oxide) composites. Polym. Compos., 39: 3952-3961 (“Polotskava”).
Regarding Claims 3-4 Bedar discloses the mixed matrix membrane of claim 1, wherein the glassy polymer matrix of the support structure comprises a blend of polysulfone (PSF) and at least one additional polymer or (claim 4) wherein the at least one additional polymer comprises polyphenylene oxide (PPO). 
However Polotskava discloses that it is known to form membranes of nanodiamonds in Poly(Phenylene Oxide) (Abstract, Introduction, Conclusions).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bedar by additionally including PPO with the polysulfone/ND polymer membrane forming solution because PPO is also known to form separation membrane with nanodiamonds having unique properties and thus is would have bene obvious to try mixing the polymers together in one membrane.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bedar in view of Anke Krueger, et al., Deagglomeration and functionalisation of detonation nanodiamond with long alkyl chains, Diamond and Related Materials,  Volume 17, Issues 7–10, 2008, Pages 1367-1370 (hereinafter “Kruger”).
Regarding Claim 7-8 Bedar discloses the mixed matrix membrane of claim 5, wherein the functionalized nanodiamond particles are functionalized with one or more alkyl ester groups individually including greater than or equal to 3 carbon atoms and less than or equal to 20 carbon atoms or (claim 8) wherein the one or more alkyl groups comprise C18 alkyl groups. 
However Krueger discloses it is known to functionalize nanodiamonds with long alkyl chains via esterification reactions to form alkyl ester groups to improve their dispersibility in organic solvent solutions (Abstract, Secs. 2.3., 2.7.), including compound (5) (Tables 1 and 2) which has 18 carbon atoms and is thus a C18 alkyl groups, i.e. C18 alkyl ester group.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bedar by functionalizing the nanodiamonds with the functional groups of compound (5) as disclosed in Krueger in order to improve their dispersibility in organic solvent solutions, such as the membrane casting solution.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bedar.
Regarding Claim 16 Bedar discloses the mixed matrix membrane of claim 15, wherein the selective structure thus comprises additional nanodiamond particles but does not specifically disclose, a weight percentage of the additional nanodiamond particles within the selective structure less than a weight percentage of the nanodiamond particles within the support structure. 
However as selective structure and the support structure parts of the membrane are formed differently and provide different functional and pore sizes, it would have been inherent or obvious to have the selective structure comprise a different amount of nanodiamonds than the support structure, including either more or less, to provide different filtration or mechanical properties to the different layers.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bedar in view of EP 3584863 A1 (hereinafter “Bresser”).
Regarding Claim 21 Bedar discloses the method of claim 19, wherein: combining at least one glassy polymer, nanodiamond particles, and at least one solvent comprises selecting the at least one solvent to have a boiling point less than or equal to about 70°C; and selectively removing the at least one solvent from the coating of the mixture comprises heating the coating of the mixture to a temperature greater than or equal to the boiling boil of the at least one solvent to substantially completely remove the at least one solvent. 
However Bresser discloses forming polymer membrane using a polymer dissolved in a solvent wherein the solvent is removed by heating at 60°C to evaporate the solvent, as well as further heating steps and water baths to form a solvent free membrane [0100].
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bedar by selecting a solvent which can be evaporated at 60°C and then heating to remove the solvent as well as water baths to form a solvent free membrane as disclosed by  David in order to produce a solvent free membrane so the solvent dos not interfere with the materials the membrane will be used to filter.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bedar in view of US 2015/0246320 A1 (hereinafter “David”).
Regarding Claim 23 Bedar discloses the method of claim 19, wherein combining at least one glassy polymer, nanoparticles, and at least one solvent comprises combining polysulfone (PSF), the nanodiamond particles, and one or more of tetrahydrofuran (THF) and chloroform. 
However David discloses forming a polymer membrane [0008] via phase inversion [0030] where the polymer may be polysulfone [0031] and the solvents may be NMP or alterantive solvents including chloroform [0032]
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bedar by substituting for the solvent chloroform because David discloses they are know alternatives solvents for forming polysulfone membranes via phase inversion.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tizchang in view of  Kruger.
Regarding Claim 27 Tizchang discloses the gas separation membrane apparatus of claim 24, wherein the nanodiamond particles of the support structure are functionalized with alkyl groups individually having between 3 carbon atoms and 20 carbon atoms. 
However Krueger discloses it is known to functionalize nanodiamonds with long alkyl chains via esterification reactions to form alkyl ester groups to improve their dispersibility in organic solvent solutions (Abstract, Secs. 2.3., 2.7.), including compound (5) (Tables 1 and 2) which has 18 carbon atoms and is thus a C18 alkyl groups, i.e. C18 alkyl ester group.
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Tizchang by functionalizing the nanodiamonds with the functional groups of compound (5) as disclosed in Krueger in order to improve their dispersibility in organic solvent solutions, such as the membrane casting solution and thus the resulting memrbane.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tizchang in view of Polotskava.
Regarding Claim 28 Tizchang discloses the gas separation membrane apparatus of claim 24, wherein the selective structure comprises additional glassy polymer. 
However Polotskava discloses that it is known to form membranes of nanodiamonds in Poly(Phenylene Oxide) (Abstract, Introduction, Conclusions).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Tizchang by additionally including PPO with the polysulfone/ND polymer membrane forming solution because PPO is also known to form separation membrane with nanodiamonds having unique properties and thus is would have bene obvious to try mixing the polymers together in one membrane.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tizchang.
Regarding Claim 30 Tizchang discloses the gaseous fluid treatment system of claim 29, but does not specifically disclose wherein the at least one gas separation membrane apparatus comprises at least two gas separation membrane apparatuses in series with one another; however this would in vole there mere duplication of the as disclosed apparatus, where mere duplication ahs been held to be obvious; see MPEP 2144.04.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773